DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jennifer Burnette on 3/10/2021.
The application has been amended as follows: 
Claim 1 (currently amended): A microfluidic system for the isolation of particles of at least one given type from a sample; the microfluidic system comprising: 
	an inlet, through which, in use, the sample is introduced into the microfluidic system;
	 a separation unit which comprises a main chamber and a recovery chamber and which is configured 
	at least one first reservoir having an inner volume of at least 1 µL, which is designed to contain a liquid and is fluidically connected to the separation unit; and at configured to move the liquid from the first reservoir to the separation unit;
	 the microfluidic system being characterized in that it comprises a regulating assembly, which comprises at least one first regulating device having at least one first heat transfer element which is arranged at the first reservoir, such that the at least first heat transfer element is configured 

Claim 21 (currently amended): An apparatus, comprising: a seat designed to house a microfluidic device that comprises a main chamber, a recovery chamber and a first reservoir designed to contain a liquid, wherein the seat is movable between an open position and a closed position; 
	first electrical connectors configured to electrically connect the apparatus to the microfluidic device;
	 at least one actuator configured to move the liquid from the first reservoir to the [[a]] main chamber; and
	 a regulating assembly, which comprises at least one first regulating device having at least one first heat transfer element which is arranged at a first reservoir, wherein the at least first heat transfer element is configured 

Allowable Subject Matter
Claims 1-18 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference, Medoro (US 2012/0184010), teaches:
a microfluidic system (1) for the isolation of particles of at least one given type from a sample the microfluidic system comprising:
an inlet (2), through which, in use, the sample is introduced into the microfluidic system (1) (see Figure 1-3, and [0051]);
a separation unit (3), which comprises a main chamber (4) and a recovery chamber (5) and is designed to transfer at least part of the particles (C1) of the given type from the main chamber  to the recovery chamber in a selective manner with respect to further particles of the sample (see [0053]); 
at least one first reservoir (14) having an inner volume of at least 1 microliter (see [0024]-[0026]), which is designed to contain a liquid and is fluidically connected to the separation unit (3) (see [0062]); and
at least one actuator (35) to move the liquid from the first reservoir (14) to the separation unit (3) (see [0101]); 
the microfluidic system (1) being characterized in that it comprises a regulating assembly (cooling plate 50, see [0125]), which comprises at least one first regulating device (53, 54) (see [0126], [0128], and [0129]) having at least one first heat transfer element (cooling plate 51) which is arranged at the first reservoir; the separation unit (3) comprising a system consisting of dielectrophoresis (see Figure 3 and [0121]). 

Furthermore, Medoro teaches an apparatus (72), comprising: a seat (84) (shown in open Figure 11 and closed in Figure 10) designed to house a microfluidic device (73) that comprises a main chamber (4), a recovery chamber (5) and a first reservoir (13) designed to contain a liquid, wherein the seat (84) is movable between an open position and a closed position; 
first electrical connectors configured to electrically connect the apparatus to the microfluidic device (the device 73 comprises electrical connectors 83, illustrated in Figure 3, for electrical connection of the device 73 itself to the apparatus 72, see [0234]);
at least one actuator (35) configured to move the liquid from the first reservoir to a separation unit; and
a regulating assembly (cooling assembly 50), which comprises at least one first regulating device (53, 54) having at least one first heat transfer element (cooling plate 51) which is arranged at a separation unit.
However, Medoro neither teaches nor fairly suggests an apparatus comprising a regulating assembly, which comprises at least one first regulating device having at least one first heat transfer element which is arranged at a first 
Therefore, claim 1 and 21 are allowed because they are novel over the prior art of record. Moreover, the claims dependent thereon are hereby allowed due to their dependency on independent claim 1 and 21.
The feature of “configuring the first heat transfer element at the first reservoir so as to absorb heat from the separation unit”, in combination with other configuration features of claim 1, would provide an increase in the precision of movement of the particles by the system by facilitating control of viscosity and reducing the development of air bubbles. Such feature as claimed is not currently taught in the prior and as such is an improvement thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797